     Case 1:18-cr-00015-DAD-BAM Document 52 Filed 05/18/20 Page 1 of 1

 1    MICHAEL McKNEELY (State Bar No. 214896)
      2300 Tulare Street, Suite 115
 2    Fresno, California 93721
      Telephone: (559) 443-7442
 3    Facsimile: (559) 860-0150
      mike@fresnocriminalattorney.com
 4
      Attorney for Defendant
 5    JAMES BOWEN
 6

 7

8                             IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       Case No.      1:18-CR-00015-DAD-BAM
12                   Plaintiff ,                       SEALING ORDER
13           v.
14    JAMES BOWEN,
15                   Defendant .
16

17          GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Bowen’s
18   Exhibit B to his Motion for Compassionate Release in this case shall be filed under seal until
19   further order of the court as it contains confidential medical records.
20
     IT IS SO ORDERED.
21

22      Dated:     May 18, 2020
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


                                                                                                      -1-
